Carley, Chief Judge.
In Thompson v. Crownover, 186 Ga. App. 633 (368 SE2d 170) (1988), we affirmed the trial court’s grant of summary judgment in favor of appellee-defendants. On certiorari, the Supreme Court reversed. Thompson v. Crownover, 259 Ga. 126 (377 SE2d 660) (1989). Accordingly, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court is reversed.

Judgment reversed.


Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Sognier, Pope, Benham and Beasley, JJ., concur.